As filed with the Securities and Exchange Commission on May 13 , 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20‑F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333‑131938 Commission file number 333‑145838‑02 Commission file number 333‑145838‑01 TAM S.A. TAM Capital Inc. TAM Linhas Aéreas S.A. (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) Not applicable Not applicable TAM Airlines S.A. (Translation of registrant name into English) (Translation of registrant name into English) (Translation of registrant name into English) The Federative Republic of Brazil Cayman Islands The Federative Republic of Brazil (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (Primary Standard Industrial Classification Code Number) (Primary Standard Industrial Classification Code Number) Not applicable Not applicable Not applicable (I.R.S. Employer Identification Number) (I.R.S. Employer Identification Number) (I.R.S. Employer Identification Number) Av. Jurandir, 856, Lote 4, 1° andar 04072‑000, São Paulo, SP Federative Republic of Brazil (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Preferred Shares issued by TAM S.A., without par value New York Stock Exchange * American Depositary Shares (as evidenced by American Depositary Receipts), each representing one Preferred Share New York Stock Exchange * Not for trading purposes, but only in connection with the trading on the New York Stock Exchange of American Depositary Shares representing those Preferred Shares. Securities registered or to be registered pursuant to Section 12(g) of the Act: None . Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: TAM Capital Inc. U.S.$300,000,000 7.375% Senior Guaranteed Notes due 2017, unconditionally guaranteed by TAM S.A. and TAM Linhas Aéreas S.A. Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 55,816,683 Common Shares 100,390,098 Preferred Shares Indicate by check mark if the registrant is a well‑known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yes x No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. ¨ Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S‑T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non‑accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b‑2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non‑accelerated filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ IFRS x Other ¨ If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. ¨ Item 17 ¨ Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b‑2 of the Exchange Act). ¨ Yes x No CONTENTS Page INTRODUCTION 1 PRESENTATION OF FINANCIAL AND OTHER DATA 2 FORWARD‑LOOKING STATEMENTS 4 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 5 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 5 ITEM 3. KEY INFORMATION 5 A. Selected Financial Data 5 B. Capitalization and Indebtedness . 8 8 C. Reasons for the Offer and Use of Proceeds 8 D. Risk Factors 8 ITEM 4. INFORMATION ON THE COMPANY 21 A. History and Development of the Company 21 B. Business Overview 21 24 C. Organizational Structure . 49 54 D. Property, Plant and Equipment 50 55 ITEM 4A. UNRESOLVED STAFF COMMENTS 55 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 55 A. Operating Results 56 B. Liquidity and Capital Resources 65 C. Research and Development, Patents and Licenses, etc. 72 D. Trend Information 73 E. Off‑balance Sheet Arrangements 73 F. Tabular Disclosure of Contractual Obligations . 68 73 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 74 A. Directors and Senior Management 74 B. Compensation 77 C. Board Practices 78 D. Employees 79 E. Share Ownership . 77 82 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 83 A. Major Shareholders 83 B. Related Party Transactions 84 C. Interests of Experts and Counsel 85 ITEM 8. FINANCIAL INFORMATION 85 A. Consolidated Statements and Other Financial Information 85 B. Significant Changes 90 ITEM 9. THE OFFER AND LISTING 90 A. Offer and Listing Details 90 B. Plan of Distribution 92 C. Markets 92 D. Selling Shareholders . 93 98 - i - E. Dilution . 93 98 F. Expenses of the Issue 99 ITEM 10. ADDITIONAL INFORMATION 99 A. Share Capital 99 B. Memorandum and Articles of Association 99 C. Material Contracts 103 D. Exchange Controls 106 E. Taxation 108 F. Dividends and Paying Agents 113 G. Statement by Experts 114 H. Documents on Display 114 I. Subsidiary Information 114 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 114 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 116 D. American Depositary Shares 116 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 118 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 118 ITEM 15T. CONTROLS AND PROCEDURES 119 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 119 ITEM 16B. CODE OF ETHICS 119 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 119 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES . 120 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 120 ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 120 ITEM 16G. CORPORATE GOVERNANCE 120 ITEM 17. FINANCIAL STATEMENTS 121 ITEM 18. FINANCIAL STATEMENTS 121 ITEM 19. EXHIBITS 121 SIGNATURES 122 - ii - INTRODUCTION In this annual report (the "Annual Report"), "TAM S.A." refers to TAM S.A., a sociedade anônima de capital aberto organized under the laws of Brazil, "Multiplus"or "Multiplus Fidelidade" refers to Multiplus S.A., a sociedade anônima de capital aberto organized under the laws of Brazil, "TAM Linhas Aéreas"or "TLA" refer to TAM Linhas Aéreas S.A., a sociedade anônima de capital fechado organized under the laws of Brazil, "Pantanal" refers to Pantanal Linhas Aéreas S.A., a sociedade anônima de capital fechado organized under the laws of Brazil, "TAM Viagens" refers to Fidelidade Viagens e Turismo Limi ted, a sociedade limitada organized under the laws of Brazil, "TAM Mercosur" refers to Transportes Aéreos Del Mercosur S.A., a sociedade anônima de capital fechado organized under the laws of Paraguay, "TP Franchising" refers to TP Franchising Limited, a sociedade limitada organized under the laws of Brazil, "TAM Milor" refers to TAM Milor - Táxi Aéreo, Representações, Marcas e Patentes S.A., a sociedade anônima de capital aberto organized under the laws of Brazil,"TAM Capital" refers to TAM Capital Inc., "TAM Capital 2" refers to TAM Capital 2 Inc., "TAM Financial 1" refers to Tam Financial Services 1 Limi ted and "TAM Financial 2" refers to Tam Financial Services 2 Limi ted, and each of TAM Capital, TAM Capital 2, TAM Financial 1 and TAM Financial 2 is an exempted company incorporated with limited liability in the Cayman Islands. The terms "we," "our" and "us" refer to TAM S.A., its consolidated subsidiaries and each of the companies mentioned above, which are its controlled subsidiaries. References to "preferred shares" and "ADSs" refer to the non‑voting preferred shares of TAM S.A. and the American depositary shares representing those preferred shares, respectively, except where the context otherwise requires. In this Annual Report, the term "Brazil" refers to the Federative Republic of Brazil and the phrase "Brazilian government" refers to the federal government of Brazil. The term "ANAC" refers to the National Civil Aviation Agency or Agência Nacional de Aviação Civil , the national aviation agency, which is part of the Brazilian government. The term "Central Bank" refers to the Central Bank of Brazil. The terms "U.S. dollar" and "U.S. dollars" and the symbol "U.S.$" refer to the legal currency of the United States. The terms " real " and " reais " and the symbol "R$" refer to the legal currency of Brazil and the term " centavos " means the 100th part of the real . This Annual Report contains terms relating to operating performance within the airline industry that are defined as follows: · "ASK" means available seat kilometers, or the product of the number of seats available in all aircraft multiplied by the distance the seats are flown in kilometers. · "Average tariff" means the quotient of passenger transport revenue divided by the number of paying passengers transported. · "BELF" means the break‑even load factor, or the load factor in which revenue equals operating expenses. · "Block hours" refers to the elapsed time between an aircraft's departure from its airport departure gate and arrival at its airport destination gate. · "CASK" means cost per ASK, or the quotient of total operating expenses (excluding the fair value of fuel derivatives) divided by the number of available seat kilometers. The result is presented in this Annual Report in centavos per ASK. · "Load factor" means the percentage of an aircraft occupied by paying passengers on a flight, or the quotient of RPK divided by ASK. · "RASK" means revenue per ASK, or the quotient of net revenue divided by the number of available seat kilometers. The result is presented in this Annual Report in centavos per ASK. · "RPK" means revenue passenger kilometer, which corresponds to the product of the number of paying passengers transported multiplied by the number of kilometers flown by those passengers. · "Yield" means the average amount paid per passenger to fly one kilometer. - 1 - PRESENTATION OF FINANCIAL AND OTHER DATA We prepare our consolidated annual financial statements in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB").Our financial statements are prepared under the historical cost model and derivative financial instruments are accounted for using the fair value measurement model. Our audited consolidated annual financial statements as of andfor the years ended December 31, 2010, 2009, 2008 and 2007, as included in this Annual Report, have been audited by our independent registered public accounting firm. In 2008, we adopted IFRS and prepared IFRS consolidated financial statements for the year ended December 31, 2008, which was two years earlier than required by CVM Instruction 457/07. CVM Instruction 457/07mandated that Brazilian listed companies prepare consolidated financial statements in conformity with the pronouncements issued by the IASB as of and from the year ended December 31, 2010. In accordance with our adoption of IF RS, we elected to adopt certain accounting policies permitted under IFRS, including the policy permitting periodic revaluation of the carrying amount of our flight equipment. Accordingly, our financial statements prepared in accordance with IFRS as of and for the years ended December 31, 2009 and 2008, filed in our a nnual reports on Form 20-F for those years, were prepared recognizing the periodic revaluation of flight equipment, as permitted under IFRS. Our non-consolidated individual parent company financial statements as of and for those years, which are not part of our a nnual reports on Form 20-F, were prepared in accordance with accounting practices adopted in Brazil. In those financial statements, we did not revalue our flight equipment because that accounting policy is not permissible under Brazilian Corporate Law. Accounting practices adopted in Brazil for years ending December 31, 2010 and thereafter (" New Brazilian GAAP") include standards issued by the Brazilian Accounting Pronouncements Committee ("CPC"), which are strictly based on the corresponding standards issued by the IASB. However, certainelectable accounting policies allowed under IFRSare not permitted under New Brazilian GAAP, includingthe option for measuring property, plant and equipment at revalued amounts. On December 2, 2010, the CVM issued CVM Resolution 647 approving Technical Pronouncement CPC 37 (R1) – First-time Adoption of International Accounting Standards (" CPC 37 (R1)"). CPC 37 (R1) establishes that if an entity presented IFRS consolidated financial statements for any year prior to January 1, 2009 in a manner that was not consistent with New Brazilian GAAP standards, that entity should limit any inconsistency in accounting practices solely to those existing at the time of adoption of IFRS. The CVM also required that Brazilian listed companies that have already published their IFRS consolidated financial statementssubmit detailed information supporting the maintenance of those differences to the CVM, with the CVM then having the discretion to allow such inconsistency, restrict the continuation of such inconsistency,or eliminatesuch inconsistency altogether. On December 16, 2010, the CVM issued CVM Resolution 651 approving Technical Pronouncement CPC 43 (R1) – First-time Adoption of Technical Pronouncements CPC 15 to 41 ("CPC 43 (R1)"). One of the purposes of CPC 43 (R1) is, together with CPC 37 (R1), to facilitate the reconciliation of net income/loss and shareholders equitybetween non-consolidated individual parent company financial statements prepared in accordance with New Brazilian GAAP and consolidated financial statements prepared in accordance with IFRS. CPC 43 (R1) reaffirms the CPC’s view that it its undesirable to have two sets of financial statements that contain different accounting criteria and different net income/loss and shareholders’ equity. To avoid this result, CPC 43 (R1) permits adjustments to non-consolidated individual parent company financial statements of Brazilian companies, so that, when consolidated, the assets, liabilities, equity, and net income/loss in consolidated financial statements prepared under IFRS reconcile with individual parent company financial statements prepared under New Brazilian GAAP. On the basis that: · Brazilian Corporate Law prohibits our individual non-consolidated parent company financial statements from recognizing the effects of flight equipment revaluation, and - 2 - · the purpose of CPC 43 (R1) is that no differences should exist between net income/loss and shareholders equity in individual and consolidated financial statements prepared under IRFS and New Brazilian GAAP, w e have elected to change our accounting policy with respect to recognizing the effects of flight equipment revaluation in our consolidated financial statements prepared under IFRS. This will provide consistency with our individual non-consolidated parent company financial statements prepared under New Brazilian GAAP. As a result, the consolidated financial statements prepared in accordance with IFRS and presented herein have been prepared to account for property, plant and equipment at historical cost as permitted by IAS 16. For comparison purposes, our consolidated annual financial statements as of and for the years ended December 31, 2009, 2008 and 2007 that were filed in our Annual Report on Form 20-F for the year ended December 31, 2009 have been retroactively adjusted in this Annual Report to reflect this change in accounting policy. Please see Note 4 to our audited consolidated annual financial statements as of and for the year ended December 31, 2010 included in this Annual Report for additional information on this change in accounting policy and the retrospective adjustments made to our consolidated annual financial statements as of and for the years ended December 31, 2009, 2008 and 2007. For ease of presentation, certain financial information contained in this Annual Report has been presented in U.S. dollars. This Annual Report contains translations of various real amounts, before rounding, into U.S. dollars at specified rates solely for your convenience. You should not construe these translations as representations by us that the real amounts actually represent these U.S. dollar amounts or could be converted into U.S. dollars at the rates indicated. Unless otherwise indicated, we have translated the real amounts using a rate of R$1.67 to U.S.$1.00, the U.S. dollar selling rate published by the Central Bank on December 31, 2010. On May 9, 2011, the U.S. dollar selling rate published by the Central Bank was R$1.62 to U.S.$1.00. The information contained in this Annual Report relating to Brazil and the Brazilian economy is based on data published by the Central Bank, government agencies and other independent sources. Data and statistics regarding the Brazilian civil aviation markets are based on publicly available data published by ANAC. Data and statistics regarding the international civil aviation markets are based on publicly available data published by the International Civil Aviation Organization (" ICAO") and the International Air Transport Association (" IATA"). We also make statements in this Annual Report about our competitive position and market share in, and the market size of, the Brazilian airline industry. We have made these statements on the basis of statistics and other information from third‑party sources that we believe are reliable. Although we have no reason to believe any of this information or these reports are inaccurate in any material respect, we have not independently verified the competitive position, market share and market size or market growth data provided by third parties or by industry or general publications. Certain figures in this document have been subject to rounding adjustments. Accordingly, figures shown as totals in certain tables may not be an arithmetic aggregation of the figures that precede them. - 3 - FORWARD‑LOOKING STATEMENTS This Annual Report includes certain forward‑looking statements (particularly in "Item 3. KeyInformation— D. Risk Factors," "Item 4. Information on the Company — B. Business Overview" and "Item 5. Operating and Financial Review and Prospects"). These forward‑looking statements are based principally on our current expectations and on projections of future events and financial trends that currently affect or might affect our business. In addition to the items discussed in other sections of this Annual Report, there are many significant factors that could cause our financial condition and results of operations to differ materially from those set out in our forward‑looking statements, including factors such as: · the risk factors set forth in "Item 3. Key Information — D. Risk Factors" generally and with respect to TAM's proposed business combination with Lan Airlines S.A. ("LAN")in particular; · whether the proposed business combination with LAN is approved by regulators, LAN's shareholders and other third parties, and whether any conditions required in order to obain such approvals have been satisfied or waived; · economic and political developments in both Brazil and the principal international markets in which we operate; · our management's expectations and estimates as to future financial performance, financial plans and the impact of competition on our business, including competitive pressures on pricing; · our level of indebtedness and other payment obligations; · our plans relating to investments and capital expenditures; · variations in interest rates, inflation and the exchange rate relating to the real (with respect to both potential depreciation and appreciation of the real ); · existing and future regulations; · increases in fuel expenses, maintenance expenses and insurance premiums; · changes in market prices, consumer preferences and competitive conditions; · cyclical and seasonal variations in our results of operations; · defects or other mechanical problems in our aircraft; · developments or changes in the Brazilian civil aviation infrastructure, including air traffic control, airspace and airport infrastructure; · the implementation of our strategies and growth plans; · our ability to obtain financing on commercially reasonable terms; and · changes in fiscal policy and tax laws. The words "believe," "expect," "continue," "understand," "hope," "estimate," "will," "may," "might," "should," "intend" and other similar expressions are intended to identify forward‑looking statements and estimates. Such statements refer only to the date on which they were expressed, and we assume no obligation to publicly update or revise any such estimates resulting from new information or any other events. As a result of the inherent risks and uncertainties involved, the forward‑looking statements included in this Annual Report may not be accurate and our future results of operations and performance may differ materially from those set out in this Annual Report for a number of different reasons. No forward‑looking statement in this Annual Report is a guarantee of future performance and each estimate involves risks and uncertainties. Investors are cautioned not to place undue reliance on any forward‑looking statements. - 4 - PART I ITEM 1. IDENTITY OF DIRECTORS,SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data The information set forth in this section should be read in conjunction with our audited consolidated annual financial statements (including the notes thereto) set forth in "Presentation of Financial and Other Data, " "Item 18. Financial Statements" and "Item 5. Operating and Financial Review and Prospects." The summary consolidated annual financial information as of and for the years ended December 31, 2010, 2009, 2008 and 2007, prepared in accordance with IFRS, is derived from our audited consolidated annual financial statements included elsewhere in this Annual Report, which have been audited by our independent registered public accounting firm. A t December 31, 2010,we elected to change the accounting policy related to recognition of flight equipment revaluation in its consolidated financial statements. The reason for this change is that Brazilian Corporate Law does not permit the revaluation of assets and, accordingly, our parent company’s financial statements, prepared in accordance with New Brazilian GAAP, cannot include revaluation of assets. In order to avoid differences in the amounts reported on our financial statements and those of our parent company, we made this accounting policy change. For comparison purposes, our consolidated annual financial statements as of and for the years ended December 31, 2009, 2008 and 2007 that were filed in the Annual Report on Form 20-F for the year ended December 31, 2009, filed June 30, 2010, have been retrospectively adjusted in this Annual Report to reflect the revaluation reserve reversal. Please see Note 4 to our audited consolidated annual financial statements as of and for the year ended December 31, 2010 included in this Annual Report for additional information on the change in accounting policy referred to above and the retrospective adjustments made to our consolidated annual financial statements as of and for the years ended December 31, 2009, 2008 and 2007. For your convenience, the following tables also contain U.S. dollar translations of the real amounts presented at December 31, 2010, translated using the rate of R$1.67 to U.S.$1.00 published by the Central Bank. OnMay 9, 2011, the U.S. dollar selling rate published by the Central Bank was R$1.62 to U.S.$1.00. The tables below entitled "Operating Data Computed Using Financial Information Under IFRS" and "Additional Operating Data" also include unaudited operational and other data indicative of performance utilized by certain investors in evaluating companies operating in the global air transportation sector. This unaudited operational data is not included in or derived from our consolidated annual financial statements. At December 31, IFRS ( U.S.$ millions ) ( R$ millions ) Balance sheet data Cash and cash equivalents 467 Financial assets at fair value through profit and loss 2,140 Trade account receivables 938 Total assets 10,333 Borrowings 1,068 Finance lease obligations 2,968 Debentures 532 Advance ticket sales 807 Total equity 1,912 Total liabilities and equity 8,681 (1) Refers to the total balance of current liabilities plus long-term liabilities. (2) Retrospectively adjusted (See Note 4 of our audited consolidated annual financial statements included in this Annual Report for additional information on the reversal of our revaluation reserve and the retrospective adjustments made to our consolidated annual financial statements as of and for the years ended December 31, 2009, 2008 and 2007). - 5 - Year Ended December 31, IFRS ( U.S. millions ) ( R$ millions ) Revenue Operating expenses ( ( Operating profit before movements in fair value of fuel derivatives Movements in fair value of fuel derivatives 22 37 Operating (loss)/profit Finance income Finance cost Profit / (loss) before income tax and social contribution Income tax and social contribution Profit / (loss) after tax (all continuing operations) Attributable to Non-controlling interest Equity holders of TAM Number of shares outstanding at year end, excluding treasury shares (in thousands of shares): Common shares Preferred shares Total Earnings (loss) per share (common and preferred) – in R$ Basic 2. 53 Diluted Dividends declared per share: Common shares (in reais and U.S. dollars) 1. Preferred shares (in reais and U.S. dollars) Dividends declared per ADS (in reais and U.S. dollars) (1) Except per share information and where otherwise indicated. (2) In 2008, there was a conversion of common shares to preferred shares by a relevant shareholder. (3)Retrospectively adjusted (See Note 4 of our audited consolidated annual financial statements included in this Annual Report for additional information on the reversal of our revaluation reserve and the retrospective adjustments made to our consolidated annual financial statements as of and for the years ended December 31, 2009, 2008 and 2007). Year Ended December 31, Operating Data Computed Using Financial Information Under IFRS (1 ) ( U.S.$ ) ( R$ ) Operating data RASK (cents/ centavos ) 17 RASK domestic (cents/ centavos ) 2 RASK international (cents/ centavos ) Yield domestic (cents/ centavos ) Yield international (cents/ centavos ) CASK (cents/ centavos ) CASK except fuel (cents/ centavos ) Average tariff (dollars/ reais ) (1) Retrospectively adjusted (See Note 4 of our audited consolidated annual financial statements included in this Annual Report for additional information on the reversal of our revaluation reserve and the retrospective adjustments made to our consolidated annual financial statements as of and for the years ended December 31, 2009, 2008 and 2007). (2) Includes passenger, cargo and other reven ue. (3) Includes passenger revenue. Year Ended December 31, Additional Operating Data Paid passengers transported (thousands) RPK (millions) ASK (millions) Load factor — % 71.9% 68.2% 71.0% 70.4% Break‑even load factor (BELF) — % 65
